DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on September 27, 2022.
Currently, claims 1, 3, 13, 20, 35, and 93 are pending and under examination on the merits in the instant application. 
The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
In the remarks filed on September 27, 2022, applicant states that the subject matter of the van Allen reference and the instantly claimed subject matter “were owned by the same person or subject to an obligation of assignment to the same person”. See page 5. Accordingly, the van Allen reference (US 2019/033869) has been disqualified as prior art in the instant application.

			      	            Maintained Rejections
Double Patenting
Claims 1, 3, 13, 20, 35, and 93 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,377,696 in view of Garraway et al. for the reasons as set forth in the Office action mailed on June 30, 2022 and for the reasons set forth below. 
	Applicant's arguments filed on September 27, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant claims require “actively sensitizing” a cancer cell to T cell-mediated killing by inhibiting PBRM1 thus the instant claims do not require cancer cells to be responsive to an immune checkpoint therapy but instead recite that the cancer cells should be resistant to an immune checkpoint therapy. Contrary to applicant’s arguments, the active method step of administering a nucleic acid (e.g., siRNA) that downregulates PBRM1 as recited in the rejected claims reads on and inherently indicates that the administration step should necessarily sensitize cancer cells to an immune checkpoint therapy. See claim 20 reciting that the “method of claim 1” comprises an agent that “sensitizes cancer cells to immune checkpoint blockade therapy, optionally wherein the immune checkpoint is PD-1 and/or CTLA-4”. Further, the limitation that “the cancer is resistant to blockade of at least one immune checkpoint” as broadly recited in the instant claims does not exclude subject’s cancer being likely to be responsive to an immune checkpoint therapy comprising “nivolumab”, which is an anti-PD1 antibody as specifically claimed in the ‘696 patent claims, which expressly specify that “the immune checkpoint therapy comprises nivolumab”. In other words, the cancer species being treated in the instant claims as broadly claimed do encompass the same cancer species being treated in the ‘696 claims as there is no explicit exclusionary limitation in the instant claims requiring that the cancer species in the two conflicting claims should not overlap. As such, the “wherein” clause recited in the instant claims is not sufficient to patentably distinguish the instant claims from the ‘696 patent claims in view of Garraway et al. 
	Applicant argues that the ‘696 patent claims use PBRM1 as a prognostic biomarker of cancer likely to respond to nivolumab, which is administered to a patient based on the biomarker, whereas the instant claims may be useful for treating cancer non-responsive to nivolumab. In response, it is noted that the ‘696 patent claims not only use PBRM1 expression level as a biomarker but also actively administer “an anti-PBRM-1 therapeutic agent.” See claim 6. Further, as already explained above, the instant claims do not exclude cancer being likely to be responsive to nivolumab thus the cancer patient population claimed in the ‘696 patent claims and the instant claims do overlap thus are not patentably distinct from each other. 
	In view of the foregoing, this rejection is maintained. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635